DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
The 35 U.S.C. §103 rejection of claims 1-5 as over Hamada et al. (JP 2004-4276598), made of record in the office action mailed 11/5/2020, page 3 have been withdrawn due to Applicant’s arguments in the response filed on 02/05/2021.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4299691. 
Regarding claims 1-5, JP 4299691 discloses a process for preparing a pellet of liquid crystalline polyester composition comprising liquid crystalline polyester and an inorganic filler. The said method involves a step of melt-kneading the resin and filler using an extruder (extrusion kneading machine); wherein the extruder Includes a main feed port (supply port), 3 downstream side adjacent portion and a first side feed 
However, JP 4299691 fails to disclose that the pellet has voids with a sphere equivalent diameter of 10-1000 microns and an abundance ratio of voids having a sphere equivalent diameter of less than 400 microns in a total amount of the voids is in a range of 40-90% and an average number of the voids in one pellet having a length of 1 mm to 5 mm and a maximum diameter of 1 mm to 3 is in a range of 4 to 9 and an average volume ratio of one void in one pellet is in range of 0.040% to 0.12%.
As JP 4299691 discloses pellet of a liquid crystal polyester resin and an inorganic filler which is almost produced by the same process as Applicants invention, it therefore would be obvious that pellet would intrinsically have voids with a sphere equivalent diameter of 10-1000 microns and an abundance ratio of voids having a sphere equivalent diameter of less than 400 microns in a total amount of the voids is in a range of 40-90% and an average number of the voids in one pellet having a length of 1 mm to 5 mm and a maximum diameter of 1 mm to 3 is in a range of 4 to 9 and an average volume ratio of one void in one pellet is in range of 0.040% to 0.12%.
The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients, claimed .

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki et al. (JP 4887645).  
Regarding claims 1-5, Takayuki discloses a pellet of a liquid crystalline polyester composition comprising a liquid crystalline polyester and inorganic filler, wherein the said pellet is prepared by extrusion kneading of a liquid crystalline polyester resin and inorganic filler in an extruder, wherein the filler is supplied by a side feed port attached towards a downstream In an extruding direction. The main fsed/filler feed is at a higher temperature than the downstream adjacent portion. The resulting pellet has improved soldering heat resistance with significant reduction in the formation of blisters during reflow (abstract, description, Examples, Claims: 1-6).
However, Takayuki fails to disclose that the pellet has voids with a sphere equivalent diameter of 10-1000 microns and an abundance ratio of voids having a sphere equivalent diameter of less than 400 microns in a total amount of the voids is in a range of 40-90% and an average number of the voids in one pellet having a length of 1 mm to 5 mm and a maximum diameter of 1 mm to 3 is in a range of 4 to 9 and an average volume ratio of one void in one pellet is in range of 0.040% to 0.12%.
As Takayuki discloses pellet of a liquid crystal polyester resin and an inorganic filler which is almost produced by the same process as Applicants invention, it therefore would be obvious that pellet would intrinsically have voids with a sphere equivalent diameter of 10-1000 microns and an abundance ratio of voids having a sphere equivalent diameter of less than 400 microns in a total amount of the voids is in a range of 40-90% and an average number of the voids in one pellet having a length of 1 mm to 5 mm and a maximum diameter of 1 mm to 3 is in a range of 4 to 9 and an average volume ratio of one void in one pellet is in range of 0.040% to 0.12%.

The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  Therefore, the claimed properties would be intrinsically capable to be achieved by the pellet of a liquid crystal polyester resin composition disclosed by the 



Response to Arguments
Applicants arguments filed on 02/05/2021 have been fully considered, but they are moot in view of new grounds of rejections as stated above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788